by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 29, 2004 (People v Norris, 5 AD3d 796 [2004]), affirming a judgment of the Supreme Court, Kings County, rendered December 7, 2001.
Ordered that the application is denied.
*580The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Miller, J.P., Schmidt, Ritter and Mastro, JJ., concur.